United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1719
Issued: December 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 13, 2007 appellant filed a timely appeal from the July 3, 2006 merit decision of
the Office of Workers’ Compensation Programs, which denied an additional schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the schedule
award issue. The Board also has jurisdiction to review the Office hearing representative’s
January 19, 2007 merit decision affirming the denial.
ISSUE
The issue is whether appellant has more than an 18 percent permanent impairment of his
right upper extremity.
FACTUAL HISTORY
On the prior appeal,1 the Board noted that appellant, a maintenance worker, injured his
right shoulder when he struck a bolt with a hammer. The Office accepted his claim for right
1

Docket No. 06-275 (issued April 6, 2006).

rotator cuff strain. Appellant underwent surgery and received a schedule award for an 18 percent
permanent impairment of the right upper extremity.2 The Board found, however, that further
development of the evidence was warranted because the impartial medical specialist did not
explain how he calculated five percent impairment for strength deficit and why he did not
include an impairment for right shoulder pain.3
On June 16, 2006 Dr. Robert R. Bachman, the impartial medical specialist, provided a
supplemental report:
“I calculate the [five] percent impairment for strength deficit based on Table
16-35, page 510 of the [American Medical Association, Guides to the Evaluation
of Permanent Impairment] (A.M.A., Guides). My reasoning is as follows. At the
time of my examination there was a minimal decrease in strength of the right
shoulder in all directions. I rated his strength of the right shoulder to be 4+ out of
a possible 5. This means that the strength is almost normal. When I referred to
Table 16-35, I simply used the smallest percentage in the chart that is [five]
percent. The asterisk advises one to use clinical judgment to select appropriate
percentage in the range of values shown on the severity grade. I did exercise that
clinical judgment and found the strength impairment to be [five] percent. I have
no other explanation.
“It is true that he did complain of pain in the right shoulder but this was
incorporated in the ratings recommended for decrease in strength and range of
motion. If you note on page 512, II, item #3, shoulder region, it states that the
determining impairments are to be determined due to loss of motion and other
disorders and combine such. In my clinical judgment the loss of strength
constitutes the other disorder in addition to the loss of motion. It is my opinion he
does not have a chronic pain syndrome due to RSD [reflex sympathetic
dystrophy]. There were no objective findings for such a condition.”
In a decision dated July 3, 2006, the Office found that appellant had no more than an
18 percent permanent impairment of his right upper extremity, for which he had received
compensation. In a decision dated January 19, 2007, an Office hearing representative affirmed.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act4 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.

2

On January 4, 2002 he underwent a right shoulder arthroscopy with biceps debridement, rotator cuff
debridement, superior labral repair, arthroscopic subacromial decompression and arthroscopic distal clavicle
resection.
3

The facts of this case as set forth in the Board’s prior decision are hereby incorporated by reference.

4

5 U.S.C. § 8107.

2

Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.5
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.6 When there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.7
When the Office secures an opinion from an impartial medical specialist for the purpose
of resolving a conflict in the medical evidence and the opinion from the specialist requires
clarification or elaboration, the Office has the responsibility to secure a supplemental report from
the specialist for the purpose of correcting a defect in the original report. When the impartial
medical specialist’s statement of clarification or elaboration is not forthcoming or if the specialist
is unable to clarify or elaborate on the original report or if the specialist’s supplemental report is
also vague, speculative or lacks rationale, the Office must submit the case record together with a
detailed statement of accepted facts to a second impartial specialist for a rationalized medical
opinion on the issue in question.8 Unless this procedure is carried out by the Office, the intent of
section 8123(a) of the Act will be circumvented when the impartial specialist’s medical report is
insufficient to resolve the conflict of medical evidence.9
ANALYSIS
The Board remanded this case on the prior appeal so that Dr. Bachman, the impartial
medical specialist, could explain how he calculated five percent impairment for strength deficit
and why he did not include an impairment rating for pain. Dr. Bachman fully answered these
questions in his June 16, 2006 supplemental report.
Dr. Bachman’s examination showed appellant’s right shoulder strength to be almost
normal in all directions. He graded the strength 4+ out of 5. Table 16-35, page 510 of the
A.M.A., Guides gives an impairment range of five to 25 percent for Grade 4 strength, so one
would expect Grade 4+ strength to fall at the very low end of that range. Using his clinical
judgment, Dr. Bachman stated that he selected a five percent rating for strength deficit.

5

20 C.F.R. § 10.404 (1999). Effective February 1, 2001 the Office began using the fifth edition.

6

5 U.S.C. § 8123(a).

7

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

8

Nathan L. Harrell, 41 ECAB 402 (1990).

9

Harold Travis, 30 ECAB 1071 (1979).

3

If there is a reason to question this rating, it is that strength evaluations are not usually
rated separately. The A.M.A., Guides cautions against their use and places a burden on the
evaluating physician to show that loss of strength represents an impairing factor that has not been
considered adequately by other methods, that the loss of strength is based on unrelated etiologic
or pathomechanical causes and that decreased motion or painful conditions do not prevent
effective application of maximal force in the region being evaluated.10 Because Dr. Bachman
did not show that appellant was one of those rare cases that justified a separate rating for
strength, the Office could have excluded this rating from appellant’s schedule award. It was to
appellant’s benefit that the Office included the rating and as Dr. Bachman has rationally
explained how he calculated it, the Board will not find that appellant is entitled to a greater
percentage for strength deficit.
Dr. Bachman’s explanation for not including a pain-related impairment is
straightforward: Right shoulder pain was already incorporated in the other ratings. The A.M.A.,
Guides states that the impairment ratings in the body organ system chapters make allowance for
any accompanying pain.11 So pain alone is insufficient to justify a separate pain-related
impairment. As was the case for strength evaluations, the A.M.A., Guides places a burden on the
physician to support any separate rating for pain, stating:
“Finally, at a practical level, a chapter of the [A.M.A.,] Guides devoted to
pain-related impairment should not be redundant of or inconsistent with principles
impairment rating described in other chapters.
The [A.M.A.,] Guides’
impairment ratings currently include allowances for the pain that individuals
typically experience when they suffer from various injuries or diseases, as
articulated in Chapter 1 of the [A.M.A.,] Guides: ‘Physicians recognize the local
and distant pain that commonly accompanies many disorders. Impairment ratings
in the [A.M.A.,] Guides already have accounted for pain. For example, when a
cervical spine disorder produces radiating pain down the arm, the arm pain, which
is commonly seen, has been accounted for in the cervical spine impairment rating’
(p. 10). Thus, if an examining physician determines that an individual has painrelated impairment, he or she will have the additional task of deciding whether or
not that impairment has already been adequately incorporated into the rating the
person has received on the basis of other chapters of the[A.M.A.,] Guides.”12
Dr. Bachman explained that appellant’s pain has already been adequately incorporated in
the ratings derived from other chapters in the A.M.A., Guides. So notwithstanding the presence
of pain in all ranges of shoulder motion, there is no basis for increasing appellant’s schedule
award to reflect a separate pain-related impairment.13

10

A.M.A., Guides 507-08 (5th ed. 2001).

11

Id. at 20.

12

Id. at 570.

13

Appellant argues that he does not have RSD. Any suggestion by Dr. Bachman to the contrary must be
considered harmless, as he found no objective findings for such a condition.

4

With Dr. Bachman’s supplement report, the Board finds that opinion of the impartial
medical specialist is entitled to special weight and resolves the conflict on the extent of
appellant’s permanent impairment. The Board will affirm the Office decisions finding that
appellant has no more than an 18 percent impairment of his right upper extremity, for which he
has received compensation.
CONCLUSION
The Board finds that appellant has no more than an 18 percent permanent impairment of
his right upper extremity. The weight of the medical opinion evidence rests with Dr. Bachman,
the impartial medical specialist.
ORDER
IT IS HEREBY ORDERED THAT the January 19, 2007 and July 3, 2006 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: December 19, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

